DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-30 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 16, 20, and 24, the closest reference to Qiao (US 9042007) disclose the optical amplifier. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 16, 20, and 24.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a support base as an optical bench; a seed laser on the support base to produce seed laser light at a seed laser wavelength; a second fiber gain section including a first fiber terminal coupled to the third fiber collimator to receive the reflected amplified seed laser light beam from the first fiber gain section, a second opposite fiber terminal and a doped gain fiber section between the first and second fiber terminals to convert energy of the pump laser light in the combined laser beam into energy of the seed laser light to produce amplified seed laser light; and a fourth fiber collimator on the support base and coupled to the second terminal of the second fiber gain section, the fourth fiber collimator located to receive in free space the residual pump laser beam from the second fiber collimator to provide 
Regarding claim 16,
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “a support base as an optical bench; a seed laser on the support base to produce seed laser light at a seed laser wavelength; a second fiber gain section including a first fiber terminal coupled to the third fiber collimator to receive the reflected amplified seed laser light beam from the first fiber gain section, a second opposite fiber terminal and a doped gain fiber section between the first and second fiber terminals to convert energy of the pump laser light in the combined laser beam into energy of the seed laser light to produce amplified seed laser light; a fourth fiber collimator on the support base and coupled to the second terminal of the second fiber gain section, the fourth fiber collimator located to receive in free space the residual pump laser beam from the second fiber collimator to provide pump light at the doped gain fiber section in the second fiber gain section in an opposite direction of the reflected amplified seed laser light beam from the first fiber gain section to amplify the reflected amplified seed laser light beam as an amplified transmitted seed laser beam to exit the second fiber gain section at the fourth fiber collimator; and a second free-space optical module coupled between the fourth fiber collimator and the second fiber collimator to guide the residual pump laser beam from the second fiber 
Regarding claim 20,
None of the cited prior arts discloses the claimed structural combination of independent claim 20, in particular having the limitation of “a support base as an optical bench; a seed laser on the support base to produce seed laser light at a seed laser wavelength; a second optical gain section on the support base and coupled to receive the reflected amplified seed laser light beam from the first optical gain section via the first free-space optical module and to receive in free space the residual pump laser beam to provide pump light in an opposite direction of the reflected amplified seed laser light beam to amplify the reflected amplified seed laser light beam as an amplified transmitted seed laser beam; and a second free-space optical module coupled to guide the residual pump laser beam from the first optical gain section and to further guide the amplified transmitted seed laser beam from the second optical gain as an output of the laser system”.
Regarding claim 24,
None of the cited prior arts discloses the claimed structural combination of independent claim 24, in particular having the limitation of “a support base as an optical bench; a seed laser on the support base to produce seed laser light at a seed laser wavelength; a third fiber gain section coupled to receive the amplified seed light from the second fiber gain section and structured to include a doped gain fiber section to convert energy of the pump laser light into energy of the seed laser light to produce amplified seed laser light; and an optical splitter coupled to receive the pump laser light 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828